      Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 1 of 28. PageID #: 586




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JOHN DOE,                                          )
                                                   )
                       Plaintiff,                  )
                                                   )   Case No. 1:17-cv-00414
v.                                                 )
                                                   )   THE HONORABLE JUDGE
CASE WESTERN RESERVE UNIVERSITY;                   )   DONALD C. NUGENT
CASE WESTERN RESERVE UNIVERSITY                    )
BOARD OF TRUSTEES; BARBARA R.                      )
SNYDER; LOU STARK; G. DEAN                         )   DEFENDANTS’ MOTION FOR
PATTERSON, JR.; GEORGE O’CONNELL;                  )   SUMMARY JUDGMENT
SHANNON J. GREYBAR MILLIKEN; and                   )
LAUREN TOMPKINS,                                   )
                                                   )
                       Defendants.                 )
                                                   )

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendants Case Western

Reserve University (“CWRU” or the “University”), Barbara R. Snyder (“Snyder”), Lou Stark

(“Stark”), G. Dean Patterson, Jr. (“Patterson”), George O’Connell (“O’Connell”), and Shannon J.

Greybar Milliken (“Milliken”) (collectively, “Defendants”) move this Court for summary judgment

on Plaintiff John Doe’s remaining claims, i.e. Title IX violation – erroneous outcome theory against

CWRU (Count I), breach of contract against CWRU (Count III), negligence (limited to any duties

imposed by the directives of the U.S. Department of Education Office of Civil Rights) against all

remaining Defendants (Count V), and promissory estoppel against CWRU (Count VI) (collectively,

the “Remaining Claims”) because there are no issues of material fact, and Defendants are entitled to

judgment in their favor as a matter of law. The reasons supporting this Motion are set forth in detail

in the attached Memorandum in Support.
Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 2 of 28. PageID #: 587



                                Respectfully submitted,


                                /s/ Amanda T. Quan
                                John Gerak, OH #0075431
                                Rebecca J. Bennett, OH #0069566
                                Amanda T. Quan, OH #0086623
                                Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                Key Tower
                                127 Public Square, Suite 4100
                                Cleveland, OH 44114
                                216.241.6100
                                216.357.4733 (FAX)
                                Email: john.gerak@ogletreedeakins.com
                                        rebecca.bennett@ogletreedeakins.com
                                        amanda.quan@ogletreedeakins.com

                                Attorneys for Defendants Case Western Reserve
                                University, Barbara R. Snyder, Lou Stark, G.
                                Dean Patterson, Jr., George O’Connell, and
                                Shannon J. Greybar Milliken




                                   ii
 Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 3 of 28. PageID #: 588



                                             TABLE OF CONTENTS



MEMORANDUM IN SUPPORT ............................................................................................1

  I.      INTRODUCTION .........................................................................................................1

  II.     FACTUAL BACKGROUND .......................................................................................2

          A.      CWRU’s Sexual Misconduct Policy....................................................................2

          B.      Jane Doe’s Complaint Of Sexual Misconduct Against Plaintiff. .....................6

          C.      CWRU’s Investigation Into Jane Doe’s Complaint Of Sexual Misconduct
                  Against Plaintiff. ...................................................................................................8

          D.      CWRU’s Title IX Administrative Hearing On Jane Doe’s Complaint Of
                  Sexual Misconduct Against Plaintiff. .................................................................9

          E.      CWRU’s Findings On Jane Doe’s Complaint Of Sexual Misconduct Against
                  Plaintiff. ............................................................................................................. 10

          F.      Plaintiff’s Appeal Of The Sanctions Imposed Against Plaintiff. ...................11

  III. STANDARD OF REVIEW ........................................................................................11

  IV. LAW AND ARGUMENT ...........................................................................................12

          A.      Count III (Breach Of Contract) Fails As A Matter Of Law Because CWRU
                  Reasonably Complied With Its Policies And Procedures. ..............................12

          B.      Count VI (Promissory Estoppel) Fails As A Matter Of Law Because CWRU
                  Substantially Complied With Its Policies And Procedures Outlined In The
                  Policy. ..................................................................................................................13

          C.      Count I (Title IX Violation – Erroneous Outcome) Fails As A Matter Of
                  Law Because (1) The Outcome Of Plaintiff’s Title IX Proceedings Was Not
                  Erroneous And/Or (2) Even If The Outcome Were Erroneous, Which It
                  Was Not, There Is No Causal Connection Between The Outcome And Any
                  Purported Sex Bias. ............................................................................................14

          D.      Count V (Negligence) Fails As A Matter Of Law. ...........................................18

V.      CONCLUSION ..............................................................................................................20




                                                                iii
         Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 4 of 28. PageID #: 589



                                                    TABLE OF AUTHORITIES

Cases

Buescher v. Baldwin Wallace University, 86 F.Supp.3d 789 (N.D. Ohio 2015) .......................... 13

Corso v. Creighton Univ., 731 F.2d 529 (8th Cir. 1984) .............................................................. 12

Doe v. Brown Univ., 166 F. Supp. 3d 177, 196–97 (D.R.I. 2016) ................................................ 20

Doe v. Case Western Reserve University, No. 1:14CV2044, 2015 WL 5522001,
at *4 (N.D. Ohio Sept. 16, 2015) .................................................................................................. 14

Doe v. Colgate University, No. 5:15-cv-1069, 2017 WL 4990629 (N.D.N.Y.
Oct. 31, 2017) ................................................................................................................................ 17

Doe v. College of Wooster, 243 F.Supp.3d 875, 888 (N.D. Ohio 2017) ....................................... 14

Doe v. Cummins, 662 F. App’x 437, 452 (6th Cir. 2016) ................................................. 15, 16, 18

Doe v. Trustees of Boston College, 892 F. 3d 67, 91 (1st Cir. 2018)............................................ 17

Doe v. Univ. of South, No. 4:09-CV-62, 2011 WL 1258104, at *14
(E.D. Tenn. Mar. 31, 2011) ........................................................................................................... 19

Doe v. Univ. of the South, 687 F.Supp.2d 755, 755 (E.D. Tenn. 2009) ........................................ 12

Faparusi v. Case Western Reserve University, No. 1:16CV1586, 2017 WL 759024, at *2
(N.D. Ohio Feb. 28, 2017) ...................................................................................................... 12, 13

Gebser v. Lago Vista Independent School District, 524 U.S. 274, 118 S.Ct. 1989,
141 L.Ed.2d 277 (1998) ................................................................................................................ 19

Haley v. Va. Commonwealth Univ.,948 F. Supp. 573 (E.D. Va. 1996) .................................. 17, 18

Jones v. Pi Kappa Alpha Int’l Fraternity, Inc., No. 2:16-CV-7720-KM-MAH,
2017 WL 4074547, at *11 (D.N.J. Sept. 13, 2017) ....................................................................... 19

Lemmon v. Univ. of Cincinnati, 112 Ohio Misc.2d 23, 26-27, 750 N.E.2d 668
(Ohio Ct. Claims 2001) ................................................................................................................. 12

Mallory v. Ohio Univ., 76 F. App’x 634, 638-39 (6th Cir. 2003) ........................................... 14, 15

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) ............................ 11

O’Neill v. Kemper Ins. Cos., 497 F.3d 578, 583 (6th Cir. 2007) .................................................. 14


                                                                         iv
         Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 5 of 28. PageID #: 590




Ross v. Univ. of Tulsa, No. 14-CV-484-TCK-PJC, 2015 WL 4064754, at *2–4
(N.D. Okla. July 2, 2015) .............................................................................................................. 19

Valente v. University of Dayton, 438 Fed. Appx. 381 (6th Cir. 2011).......................................... 13

Williams v. Howard Univ., 528 F.2d 658 (D.C. Cir. 1976) .......................................................... 12

Yu v. Vassar College, 97 F. Supp. 3d 448, 462 (S.D.N.Y. 2015) ..................................... 15, 16, 18

Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir. 1994) ...................................................... 15, 16


Statutes

20 U.S.C. § 1671, et seq. ................................................................................................................. 2

Fed. R. Civ. P. 56(c) ...................................................................................................................... 11




                                                                        v
        Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 6 of 28. PageID #: 591



                                        MEMORANDUM IN SUPPORT

I.         INTRODUCTION

           Jane Doe reported that, after a night of drinking, Plaintiff digitally penetrated her,

vaginally penetrated her without her consent and, after she told him to stop, engaged in non-

consensual oral sex. Pursuant to its Sexual Misconduct Policy (the “Policy”), CWRU conducted

an investigation, including an interview with Plaintiff. Plaintiff admitted that, the night of the

incident between Plaintiff and Jane Doe: (1) Plaintiff knew Jane Doe was intoxicated; (2)

Plaintiff knew Jane Doe did not want to have oral sex or sex of any kind; (3) Plaintiff did not

remember everything he did that night, but distinctly remembers Jane Doe pushed him off of her

and started crying; (4) at least initially, Plaintiff did not deny vaginally penetrating Jane Doe (and

further stated he believed what Jane Doe said happened, which was that Plaintiff digitally and

vaginally penetrated Jane Doe); and (5) Plaintiff performed oral sex on Jane Doe. (Plaintiff’s

Depo. 62:12-63:25, 95:5-98:14, 137:8-138:10, Exs. 8, 11.1) The Policy provides two formal

hearing mechanisms. CWRU provided Plaintiff the hearing mechanism he selected. Following

the administrative hearing, CWRU found Plaintiff violated the Policy and separated Plaintiff

from the University. Throughout the entire process, CWRU reasonably complied with the Policy.

The record is devoid of any evidence to suggest that CWRU did not follow the Policy or any

directives of the U.S. Department of Education’s Office of Civil Rights, or that the outcome of

the Title IX proceedings was erroneous and based on Plaintiff’s sex. Accordingly, Defendants

are entitled to summary judgment on Plaintiff’s Remaining Claims.




1
    Relevant portions of the transcript of Plaintiff John Doe’s deposition are attached as Exhibit A.


                                                             1
      Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 7 of 28. PageID #: 592



II.     FACTUAL BACKGROUND

           A.      CWRU’s Sexual Misconduct Policy.

        CWRU is required to adopt and publish grievance procedures providing for the prompt

and equitable resolution of student and employee complaints under Title IX, including

complaints alleging sexual misconduct. 20 U.S.C. § 1671, et seq. CWRU established and follows

its Title IX policy, which strongly encourages persons who experience sexual misconduct to

report the misconduct to the university within two years of the alleged incident. (Policy, p. 8.2)

Under the Policy, sexual misconduct includes non-consensual sexual contact or activity and non-

consensual sexual intercourse. (Policy, pp. 4-6.) Non-consensual sexual intercourse is defined as

any sexual intercourse (anal, oral, or vaginal) with any object or body part by a person upon a

person without consent. (Policy, p. 5.) The Policy provides that “[c]onsent is an affirmative,

conscious decision – indicated clearly by words or actions – to engage in mutually accepted

sexual contact.” (Policy, p. 6.) Consent to past sexual activity does not imply consent to future

sexual activity, and consent can be withdrawn at any time. (Id.) “Consent CANNOT be given if a

person’s ability to resist or consent is incapacitated” and the Policy defines incapacitation as

including incapacitation “because of voluntary intoxication due to use of drugs or alcohol.” (Id.)

        When a complaint of alleged sexual misconduct is received, an initial inquiry is

conducted by a Designated Reporting Representative, who is a neutral administrator in the

process. (Policy, pp. 14-15; Milliken Depo. 77:4-79:24, 85:6-86:15.3) The initial inquiry will

generally include interviews with the complainant and the respondent and a review of relevant

documents, if any. (Policy, p. 15.) In addition to conducting an initial inquiry, the Designated

Reporting Representative/Title IX Coordinator may need to take interim actions to protect the

2
  A copy of CWRU’s Sexual Misconduct Policy, in effect in 2014-2015, is attached to Plaintiff’s deposition
transcript as Exhibit 17. See Exhibit A.
3
  Relevant portions of the transcript of Shannon Milliken’s deposition are attached as Exhibit B.


                                                    2
        Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 8 of 28. PageID #: 593



safety and well-being of the individuals involved in a complaint of sexual misconduct. (Id.) Such

interim actions may include, but are not limited to, notifying the respondent that a complaint has

been made against him or her and/or directing the parties not to initiate contact with each other

until further notice by the University. (Policy, pp. 15-16.)

           Following the initial inquiry, the Designated Reporting Representative will determine

whether the information gathered during the initial inquiry indicates that the complaint falls

within the Policy. (Policy, p. 15.) If it is determined that the complaint falls within the Policy, the

Designated Reporting Representative will either: (1) proceed with the informal process; or (2)

refer the matter to the Sexual Misconduct Investigator/Title IX Coordinator for a determination

as to whether to proceed with the informal process, formal process, or another University

process. (Id.) The Designated Reporting Representative will make this determination by

considering, among other things, the wishes of the complainant and the respondent. (Id.)

           The Policy provides for two separate and distinct formal processes for the resolution of

Title IX complaints: (1) a streamlined administrative hearing process; or (2) a more involved and

lengthier board hearing process. (Policy, pp. 17-23.) An administrative hearing may be used

when the complainant and respondent want to use the administrative hearing process. (O’Connell

Depo. 101:13-102:13; Policy, p. 17.4) An administrative hearing involves only the respondent,

the investigator, the administrative hearing officer, and the complainant, if the complainant

wishes to attend. (Policy, p. 19.) No witnesses are presented at the administrative hearing.

(Policy, p. 19.) The administrative hearing officer may ask questions of the respondent at the

hearing, then reviews and considers statements and other relevant information received during

the investigation in order to make a finding and impose sanctions, if appropriate. (Policy, pp. 18-

19.) On the other hand, board hearings involve three voting members of the board panel and one

4
    Relevant portions of the transcript of George O’Connell’s deposition are attached as Exhibit C.


                                                            3
     Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 9 of 28. PageID #: 594



non-voting chairperson. (Policy, p. 20.) At board hearings, the complainant, respondent, and

witnesses are all invited to make statements to the board panel, and the complainant, respondent,

and panel members are permitted to ask questions of each individual making a statement.

(Policy, p. 21.) Board hearings are audio recorded. (Id.) After board hearings, the panel members

convene to discuss and make a determination regarding a finding and sanction(s), if appropriate.

(Policy, pp. 21-22.) The Policy outlines certain rights of the complainant and respondent through

the formal process:

       1.      To confidentiality as provided in the Policy.
       2.      To options outlined in the Policy in the informal process or formal process if
               applicable.
       3.      To the presence of a support person as described in the Policy at meetings during
               the initial inquiry and during the informal process and/or administrative/formal
               hearing.
       4.      To not be questioned or have information presented about past sexual conduct or
               history with anyone other than with the complainant or respondent, unless related
               to a pattern of prior violations or behavior by the respondent that was
               substantially similar to the present complaint.
       5.      To have the allegations investigated in a thorough and timely manner.
       6.      To refrain from making statements. However, the University will make a
               determination of whether a violation of the Policy occurred based on the
               information presented.
       7.      To be informed of the outcome of the sexual misconduct process in a timely
               manner.
       8.      To access to support resources listed in the Policy.

(Policy, p. 12.) The Policy also outlines the process and procedure for administrative hearings:

       1.      The complainant and respondent will be notified of the date, time and location of
               the hearing.
       2.      The hearing is closed and generally includes the respondent, the Sexual
               Misconduct Investigator/Deputy Title IX Coordinator who conducted the
               investigation, and the administrative hearing representative(s). The complainant
               will be notified of the option to attend the hearing if the complainant wishes to do
               so.
       3.      The complainant may submit an additional written statement concerning the effect
               of the sexual misconduct and the desired sanction for the respondent. The written
               statement must be submitted no later than three (3) business days prior to the
               scheduled hearing.




                                                4
       Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 10 of 28. PageID #: 595



           4.       The respondent may make a statement about the sexual misconduct and the
                    possible sanction(s) for the misconduct. The written statement must be submitted
                    no later than three (3) business days prior to the scheduled hearing.
           5.       The administrative hearing representative(s) may ask questions of the respondent
                    and will consider the statements and any relevant information received during the
                    investigation.
           6.       Prior to determining whether the Sexual Misconduct Policy was violated and/or a
                    sanction, as applicable to the matter, the administrative hearing representative(s)
                    will normally consult with the following individuals depending on the
                    constituency of the respondent: When a student is the respondent: Vice President
                    for Student Affairs or his/her designee.

(Policy, p. 19.) After the administrative hearing, the administrative hearing representative(s) will

make a decision promptly whether the Policy was violated and/or on the appropriate sanction and

communicate that decision in writing to the respondent, complainant, and to any University

administrators, faculty, or staff who require the information to carry out the sanction. (Id.)

           Either the respondent or the complainant may appeal the outcome of the administrative

hearing. (Id.) Appeals must be submitted within three (3) business days of receipt of the written

decision. (Id.) The Appeals Board will not rehear or make a redetermination of the facts of the

matter, but rather will only review whether the decision erred in one of three limited grounds for

appeal:

           1.       New information not available to the panel which, if available at the time of the
                    hearing, would have significantly affected the decision;
           2.       Evidence that established procedures were not followed in a manner that would
                    have significantly affected the decision, and/or;
           3.       The sanction(s) are substantially disproportionate to the severity of the violation.

(Policy, p. 23.) With respect to appeals of the sanction(s), the Appeals Board may, in its

discretion, increase or decrease the original sanction(s) imposed. (Adeen Aff., ¶ 4.5) The Appeals

Board’s decision is final. (Policy, p. 23.)




5
    A copy of the affidavit of Gia Adeen is attached as Exhibit D.


                                                            5
       Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 11 of 28. PageID #: 596



              B.        Jane Doe’s Complaint Of Sexual Misconduct Against Plaintiff.

           Plaintiff and Jane Doe met in the fall of 2014, when they were both enrolled as students

at CWRU during the 2014-2015 academic year. On November 23, 2014, Jane Doe sent an email

to Milliken to “make an appointment regarding a sexual assault incident.” (Milliken Aff., ¶ 4, Ex.

1.6) On November 25, 2014, Milliken met with Jane Doe, and Jane Doe reported to Milliken that,

during the evening of September 13-14, 2014, after Jane Doe had consumed alcohol, and after

Jane Doe and Plaintiff engaged in consensual kissing while alone in the basement of Plaintiff’s

fraternity house, Plaintiff digitally penetrated Jane Doe, vaginally penetrated her without her

consent and, after Jane Doe told him to stop, Plaintiff engaged in non-consensual oral sex.

(Milliken Aff., ¶ 5, Ex. 2.) Jane Doe told Plaintiff that she did not want to perform oral sex on

him. (Id.) Upset by the encounter, Jane Doe left the fraternity house. (Id.)

           The following day, on November 26, 2014, Milliken’s assistant, Trina Jones, sent an

email to Plaintiff requesting to schedule a meeting between Plaintiff and Milliken, who Ms.

Jones identified in the email as “Title IX Sexual Misconduct Investigator.” (Plaintiff’s Depo. Ex.

4.) Upon receiving the November 26, 2014 email from Ms. Jones, Plaintiff Googled Milliken’s

name, and confirmed Milliken’s Title IX role. (Plaintiff’s Depo. 48:19-49:3, 49:15-51:10.) Ms.

Jones scheduled a meeting between Milliken and Plaintiff for December 11, 2014, and on

December 9, 2014 at 1:09 p.m., Plaintiff accepted the calendar appointment confirming the

meeting. (Milliken Aff., ¶ 6, Ex. 4.) Later that night, on December 9, 2014 at 7:18 p.m., Jane

Doe sent an email to Milliken asking about the status and notifying Milliken that Plaintiff visited

Jane Doe at her dorm earlier that day to discuss what was going on. (Milliken Aff., ¶ 7, Ex. 5.)

Jane Doe reported that Plaintiff texted her and, after ignoring Plaintiff’s text messages for a

couple of hours, Plaintiff showed up at her dorm to tell Jane Doe how important the fraternity

6
    A copy of the affidavit of Shannon Milliken is attached as Exhibit E.


                                                            6
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 12 of 28. PageID #: 597



was to him and “how he didn’t want the incident to be affiliated with his fraternity.” (Id.)

Milliken responded letting Jane Doe know that she was unable to meet with Plaintiff over the

past week, but had just scheduled a meeting for December 11, 2014. (Id.) Milliken also indicated

that she would immediately institute a no contact directive between Plaintiff and Jane Doe to

avoid further communication between the parties. (Id.) On December 10, 2014, Milliken sent an

email to Plaintiff stating that, although they were scheduled to meet the next day, “based on

information [she] received,” Milliken needed to institute the no contact directive between the

parties “effective immediately.” (Plaintiff’s Depo. Exs. 6, 7; Milliken Aff., ¶ 8, Ex. 6.) The no

contact directive informed Plaintiff that CWRU was “in the process of investigating allegations

made regarding the sexual misconduct policy” and instructed Plaintiff “to have no contact with

[Jane Doe] for the duration of this investigation.” (Id.)

       On December 11, 2014, Milliken met with Plaintiff to notify him of Jane Doe’s

allegations and conduct an initial interview, in accordance with the Policy. (Milliken Aff., ¶ 9,

Ex. 7; Plaintiff’s Depo. 101:10-102:9, Ex. 11.) During that meeting, Plaintiff described the night

of the incident as follows:

       I became tempted to do things that were not moral… What scares me about what
       happened, I don’t quite remember everything I was doing. What sobered me
       up was when she pushed me off and started crying… Quite frankly, I don’t
       remember… I believe whatever she says happened, did happen. When she
       pushed me off, I was not wearing any clothes because I had taken my clothes off
       the same time I undressed her… I asked her for forgiveness… A couple of days
       before that night, she [told me]… [t]he reason she felt uncomfortable was because
       I would kiss her and also finger her… she told me that it was too soon, and she
       didn’t want to move that quickly. What happened in the basement [the night of
       the incident], I know that I didn’t physical force her or abuse her, but it was
       without her consent… we were both under the influence of alcohol… I don’t
       remember it because it was one gigantic blur, I was literally thinking to myself
       ‘don’t do it. Don’t do it’ and then next thing was she started crying… I
       understood that she did not want to have oral sex or sex of any kind… She
       was not okay with having my genitals entering any orifice of her body… I
       performed oral sex on her. I don’t remember if I penetrated her vaginally...



                                                  7
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 13 of 28. PageID #: 598



(Plaintiff’s Depo. 95:5-98:14, 137:8-138:10, Ex. 11, emphasis added.) During this meeting,

Milliken asked Plaintiff if he felt safe and if he wanted academic accommodations and she

reviewed CWRU’s support services. (Plaintiff’s Depo. 98:19-99:3, 80:15-25, 102:16-103:13, Ex.

11.) During that same meeting, Milliken reiterated her instruction to Plaintiff not to make contact

with Jane Doe. (Plaintiff’s Depo. 60:1-8, 98:15-18, 102:6-9; Milliken Depo. 85:6-86:15.)

Immediately after his meeting with Milliken, however, Plaintiff violated the no contact directive

by texting Jane Doe and by going to her dorm to speak with her in person. (Plaintiff’s Depo.

102:10-12, 115:14-22, 117:25-120:24, 146:10-16, Ex. 12.)

          C.      CWRU’s Investigation Into Jane Doe’s Complaint Of Sexual Misconduct
                  Against Plaintiff.

       Milliken interviewed the complainant and the respondent. (Milliken Aff., ¶ 10.) On

February 6, 2015, Milliken met with Plaintiff. (Plaintiff’s Depo. 138:20-143:4, Ex. 13.) During

this meeting, Milliken reviewed the Policy with Plaintiff, discussed the hearing options (board v.

administrative), and Plaintiff informed Milliken that he wanted to select the sole administrator

hearing without any witnesses. (Plaintiff’s Depo. 141:11-142:20, 166:19-167:14, Ex. 13.)

Plaintiff again confirmed his recollection of the events from the night of the incident:

       I think [Jane Doe] was tipsy… She seemed pretty intoxicated… I did remove
       clothes, but I can’t tell you exactly what. It is a big blur. You don’t know what
       you are doing, it was like a primal surge of some sort… I know when she pushed
       me off, I was on top and she was laying down. We were probably face to face
       since there was kissing involved. It was really dark, there were no lights or
       anything. I have no idea where my hands were, I couldn’t say… There was no one
       living in the basement at the time, which is why I brought her down there… It
       ended because she told me to stop, and pushed me.

(Plaintiff’s Depo. Ex. 13, emphasis added.) Although at Milliken’s first meeting with Plaintiff,

Plaintiff stated, “I don’t remember if I penetrated her vaginally with my penis,” (Plaintiff’s

Depo. Ex. 11), at this second meeting, Plaintiff changed his story and told Milliken that he did

not vaginally penetrate Jane Doe (Plaintiff’s Depo Ex. 13, ¶ 3.9). Milliken once again asked


                                                 8
       Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 14 of 28. PageID #: 599



Plaintiff if he felt safe on campus, and she reviewed Plaintiff’s options for providing a written

and/or impact statement. (Plaintiff’s Depo. Ex. 13.) Plaintiff provided a written statement during

the investigation. (Plaintiff’s Depo. 115:24-117:10, 117:20-118:5, Ex. 12.)

           CWRU retained an outside law firm to assist with its Title IX investigation into Jane

Doe’s complaint. (O’Connell Depo. 79:24-80:7; Milliken Depo. 179:18-181:2.) Lauren

Tompkins (acting as an investigator and not an attorney) assisted Milliken with the investigation

by interviewing fourteen witnesses. (Tompkins Depo. 16:5-12, 19:12-23, 37:15-38:1, 38:22-

39:7, 41:13-14, 63:9-17, 64:9-65:13, 108:8-18, Exs. 1, 2; O’Connell Depo. 79:24-80:7; Milliken

Depo. 197:13-23, 202:24-203:11.7)

              D.       CWRU’s Title IX Administrative Hearing On Jane Doe’s Complaint Of
                       Sexual Misconduct Against Plaintiff.

           Following the investigation, CWRU scheduled a Title IX sexual misconduct

administrative hearing in accordance with its Policy. On February 18, 2015, CWRU notified both

Plaintiff and Jane Doe that (1) an administrative hearing was scheduled for February 25, 2015 at

3:30 p.m., (2) George O’Connell, Director of Student Conduct and Community Standards, would

conduct the hearing, (3) per the Policy, a copy of which was attached to the notification email,

the parties had the right to submit an optional written and/or impact statement, and (4) the

hearing file could be reviewed by the parties from February 23, 2015 at noon until February 24,

2015 at 5 p.m., but in order to review the file, the interested party must schedule a time to review

it by February 20, 2015 at 5 p.m. in order to avoid violation of the no contact directive.

(Plaintiff’s Depo. 147:15-148:5, 152:3-18, Ex. 17; Milliken Aff., ¶ 11, Exs. 10, 11.)

           Because Plaintiff did not contact Milliken to schedule a time to review the file within the

initial timeframe provided, on February 23, 2015 at 12:29 p.m., Milliken followed up with


7
    Relevant portions of the transcript of Lauren Tompkins’ deposition are attached as Exhibit F.


                                                            9
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 15 of 28. PageID #: 600



Plaintiff by email to see if he planned to review the file before the hearing. (Plaintiff’s Depo.

154:25-163:11, Ex. 18.) On February 23, 2015 at 12:38 p.m., Plaintiff responded to Milliken

stating he was out of town and “didn’t really check [his] email,” and requested to review the file

at 2:30 p.m. on February 24, 2015. On February 24, 2015 at 1:34 p.m., however, Plaintiff sent an

email to Milliken stating he “forgot” he had a meeting from 2:30-4 p.m. and requested to

reschedule for 4:15 p.m. that same day, knowing the office would close at 5 p.m. and providing

himself, at best, 45 minutes to review the file. (Plaintiff’s Depo. 154:25-163:11, Ex. 19.) When

Plaintiff arrived at Milliken’s office, she was in a meeting, and Plaintiff left. (Plaintiff’s Depo.

Ex. 19.) Because Plaintiff arrived when Milliken was still in a meeting, later that night, Milliken

offered to extend the period for reviewing the file and provided Plaintiff two separate times when

he could come into the office to review the file on February 25, 2015 – at 8:30 a.m. or from 12

p.m. to 1:45 p.m. (Plaintiff’s Depo. 154:25-163:11, Ex. 19.) Despite these larger windows, on

February 25, 2015, Plaintiff went to the office and spent 20 minutes reviewing the file prior to

the administrative hearing. (Plaintiff’s Depo. 154:25-163:11.)

       On February 25, 2015, O’Connell met with Plaintiff and conducted the administrative

hearing. (Plaintiff’s Depo. 166:19-167:14.) During the hearing, Plaintiff pointed to alleged

inconsistencies that Plaintiff perceived in Jane Doe’s statements. (Id. at 167:16-172:10.)

          E.      CWRU’s Findings On Jane Doe’s Complaint Of Sexual Misconduct
                  Against Plaintiff.

       Following the administrative hearing, O’Connell reviewed the investigation documents

and made a determination regarding a finding and appropriate sanction. CWRU found Plaintiff

“responsible for non-consensual sexual intercourse” and imposed a disciplinary separation

through May 15, 2017, persona non grata status, a continued no-contact order through Jane

Doe’s graduation, and exclusion from CWRU’s university housing. (Plaintiff’s Depo. 179:19-



                                                10
       Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 16 of 28. PageID #: 601



180:25, Ex. 21.) On February 27, 2015, O’Connell met with Plaintiff to review the outcome of

the administrative hearing and to notify him of his appeal rights under the Policy. (Plaintiff’s

Depo. 172:11-23, 174:2-178:5, 179:19-180:25, Exs. 20, 21.)

           F.      Plaintiff’s Appeal Of The Sanctions Imposed Against Plaintiff.

         Plaintiff submitted an appeal of the sanction imposed:

         If the goal of the sentence was to allow [Jane Doe] time to become a successful
         nurse without me on campus, why was I not sentenced 3 years, until she
         graduates? … I would like to appeal to reduce the disciplinary separation from 2
         years to the end of the May 2015 term or the end of the May 2016 term. I would
         rather have the sentence increased to the May 2018 term than live with the
         current sentence, for increasing the sentence gives me a clearer vision on how to
         proceed with my life.

(Plaintiff’s Depo. 181:1-17, 182:13-187:7, Ex. 22, emphasis added.) On March 17, 2015, the

chair of the Appeals Board notified Plaintiff that the Appeals Board found the sanctions imposed

were disproportionate to the severity of the violation, and thus, the disciplinary separation was

extended through May 21, 2018, when Jane Doe was scheduled to graduate from CWRU.

(Plaintiff’s Depo. 199:3-204:20, Exs. 23, 24.)

III.     STANDARD OF REVIEW

         Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavit, if any, show that there is no

genuine issue of material fact and that the moving party is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(c). Summary judgment must be entered “against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The party opposing summary judgment cannot rest on its pleadings or merely

reassert its previous allegations. It is insufficient “simply to show that there is some metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,


                                                 11
      Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 17 of 28. PageID #: 602



586 (1986). Rather, Rule 56(e) “requires the nonmoving party to go beyond the pleadings” and

“present some type of evidentiary material in support of its position.” Celotex, 477 U.S. at 324.

IV.     LAW AND ARGUMENT

        A.     Count III (Breach Of Contract) Fails As A Matter Of Law Because CWRU
               Reasonably Complied With Its Policies And Procedures.

        Students who are being disciplined “are entitled to only those procedural safeguards

which the school specifically provides.” Corso v. Creighton Univ., 731 F.2d 529 (8th Cir.

1984) (emphasis added); see also Williams v. Howard Univ., 528 F.2d 658 (D.C. Cir. 1976). The

standard of review by the courts for breach of contract claims in the university or educational

setting is narrow. Doe v. Univ. of the South, 687 F.Supp.2d 755, 755 (E.D. Tenn. 2009). When

assessing a breach of contract claim by a student against an educational institution, a court must

“defer to the decisions of the school” unless there is such a substantial departure from

accepted academic norms as to demonstrate a lack of professional judgment. Tate v. Owens

State Community College, No. 10AP-1201, 2011-Ohio-3452, ¶ 21 (Ohio App. 10 Dist.). Where a

university makes reasonable efforts to comply with provisions in a handbook, breach of contract

claims in the education context fail as a matter of law. See e.g., Lemmon v. Univ. of Cincinnati,

112 Ohio Misc.2d 23, 26-27, 750 N.E.2d 668 (Ohio Ct. Claims 2001). As the Sixth Circuit

recently articulated, the law “does not require strict adherence to administrative procedures,

rather, courts must consider whether the university abused its discretion in applying the

disciplinary grievance procedure.” Faparusi v. Case Western Reserve University, No.

1:16CV1586, 2017 WL 759024, at *2 (N.D. Ohio Feb. 28, 2017).

        Here, CWRU made reasonable efforts to comply with its Policy. At his deposition,

Plaintiff testified that CWRU provided him the disciplinary procedure that he selected, i.e. the

sole administrator hearing process. (Plaintiff’s Depo. 141:11-142:20, 166:19-167:14, Ex. 13.)



                                                12
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 18 of 28. PageID #: 603



CWRU: (1) provided Plaintiff with notice of Jane Doe’s allegations in the initial inquiry process;

(2) interviewed Plaintiff twice during the Title IX investigation process; (3) discussed with and

provided a copy of the Policy to Plaintiff; asked if Plaintiff needed academic accommodations;

(4) reviewed CWRU’s support services with Plaintiff; (5) interviewed fourteen witnesses,

including all individuals with firsthand knowledge; (6) provided Plaintiff an opportunity to

review the investigation file prior to the administrative hearing; (7) provided Plaintiff an

opportunity to provide a written and/or impact statement; (8) conducted an administrative

hearing; (9) provided Plaintiff with an opportunity to appeal the hearing outcome; and (10)

convened an Appeals Board to consider Plaintiff’s appeal. It is undeniable that CWRU made – at

the very least – reasonable efforts to comply with the Policy. Accordingly, Count III (breach of

contract) must be dismissed. See, e.g., Buescher v. Baldwin Wallace University, 86 F.Supp.3d

789 (N.D. Ohio 2015) (granting summary judgment in favor of defendant university on breach of

contract claim where the university had and followed its grievance and appeal policy); Faparusi,

supra, at *6 (dismissing breach of contract claim “because nothing alleged by Plaintiff supports a

finding of a breach, the entire process was fundamentally fair and Case Western’s actions did not

involve an abuse of discretion”).

       B.      Count VI (Promissory Estoppel) Fails As A Matter Of Law Because CWRU
               Substantially Complied With Its Policies And Procedures Outlined In The
               Policy.

        “Under Ohio’s promissory estoppel doctrine, a promise that the promisor should

reasonably expect to induce action or forbearance on the part of the promisee or a third person

and ... [that] does induce such action or forbearance is binding if one can avoid injustice only by

enforcing the promise.” Valente v. University of Dayton, 438 Fed. Appx. 381, 386 (6th Cir.

2011). It is well-settled that the presence of a valid and enforceable contract generally precludes




                                                13
     Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 19 of 28. PageID #: 604



a claim of promissory estoppel arising from claims related to the contract. See O’Neill v. Kemper

Ins. Cos., 497 F.3d 578, 583 (6th Cir. 2007) (“In Ohio, [w]here the parties have an enforceable

contract and merely dispute its terms, scope, or effect, one party cannot recover for promissory

estoppel”). “Ohio treats the relationship between a university and its students as contractual in

nature.” Doe v. College of Wooster, 243 F.Supp.3d 875, 888 (N.D. Ohio 2017) (dismissing

promissory estoppel claim where said claim “rest[s] on ‘promises’ set forth in the Student

Handbook and the disciplinary process set forth therein, and relies on the same allegations as [a]

contract claim”). And thus, where Plaintiff’s promissory estoppel claim relies on the same

allegations as his breach of contract claim, Count VI must be dismissed.8 Id.

         C.       Count I (Title IX Violation – Erroneous Outcome) Fails As A Matter Of Law
                  Because (1) The Outcome Of Plaintiff’s Title IX Proceedings Was Not
                  Erroneous And/Or (2) Even If The Outcome Were Erroneous, Which It Was
                  Not, There Is No Causal Connection Between The Outcome And Any
                  Purported Sex Bias.

         The Sixth Circuit only recognizes a private right of action for Title IX violations where

“the plaintiff alleges that an educational institution implemented disciplinary actions that

discriminated against the plaintiff based on sex.” Doe v. Case Western Reserve University, No.

1:14CV2044, 2015 WL 5522001, at *4 (N.D. Ohio Sept. 16, 2015) (citing Mallory v. Ohio

Univ., 76 F. App’x 634, 638-39 (6th Cir. 2003)). (Emphasis added.) Although courts analyze

Title IX claims under four different standards, in this case, Count I is premised solely on the

“erroneous outcome” standard. (See Comp. ¶ 175; Order, p. 10 [ECF 41].) An “erroneous

outcome” claim requires the plaintiff to show that the “outcome of [the] University’s disciplinary

8
  Even if this Court were to find Plaintiff could maintain a promissory estoppel claim based on the same allegations
as his breach of contract claim, Count VI still fails as a matter of law. Under Ohio law, in order to establish a
promissory estoppel claim, the plaintiff must prove: (1) a clear and unambiguous promise; (2) reliance upon the
promise by the person to whom the promise is made; (3) the reliance is reasonable and foreseeable; and (4) the
person claiming reliance was injured as a result of the reliance on the promise. (Order, ECF # 41.) As set forth above
in Section IV-A, CWRU substantially complied with the Policy and the record is devoid of any evidence to suggest
that CWRU failed to fulfill any “promise” made to Plaintiff or that Plaintiff was injured by his reliance on an alleged
“promise.”


                                                         14
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 20 of 28. PageID #: 605



proceeding was erroneous because of sex bias.” Mallory, 76 F. App’x at 639; see also Doe v.

Cummins, 662 F. App’x 437, 452 (6th Cir. 2016) (emphasis added). A plaintiff must establish:

               1. Sufficient facts “‘to cast some articulable doubt on the accuracy of the
                  outcome of the disciplinary proceeding’”; and
               2. A “‘particularized . . . causal connection between the flawed outcome and
                  gender bias.’”

Cummins, 662 F. App’x at 452 (quoting Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir.

1994)). To the extent Plaintiff simply disagrees with CWRU’s decision, “the Court cannot now –

absent flawed process and gender discrimination – second-guess [CWRU’s] credibility

determinations and factual conclusions.” Yu v. Vassar College, 97 F. Supp. 3d 448, 462

(S.D.N.Y. 2015) (emphasis original).

           a) CWRU Reasonably Complied With Its Title IX Policies And Procedures And
              The Outcome Of Plaintiff’s Title IX Proceedings Was Not Erroneous.

       As set forth above in Section IV-A, CWRU reasonably complied with its policies and

procedures, and provided Plaintiff with all the rights and safeguards afforded to him under the

Policy. When asked about procedural defects or issues with the disciplinary process, Plaintiff

testified at his deposition that he was only afforded 20 minutes to review the entire case file,

Milliken allegedly only asked him leading questions, and O’Connell did not assign the same

weight to the alleged inconsistencies Plaintiff identified in Jane Doe and other witnesses’

statements as Plaintiff. (Plaintiff’s Depo. 187:8-199:1, 236:9-240:6.) As outlined above, with

respect to Plaintiff’s ability to review the investigation file prior to the hearing, CWRU provided

Plaintiff with ample time and opportunity to thoroughly review the file – initially, CWRU

afforded Plaintiff one and a half days, to be exact, but then extended the time frame to more than

two days in order to accommodate Plaintiff – but Plaintiff only spent 20 minutes reviewing the

file prior to the hearing. Further, Plaintiff admitted that every person with firsthand knowledge or




                                                15
     Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 21 of 28. PageID #: 606



information regarding the incident was interviewed as part of CWRU’s Title IX investigation,

and those interview summaries were in the file. (Plaintiff’s Depo. 193:6-16.) With respect to

Milliken’s interview style, Milliken interviewed both Plaintiff and Jane Doe. (Plaintiff’s Depo.

Ex. 11; Milliken Aff., ¶¶ 5, 9, 10, Exs. 2, 7, 8, 9.) Milliken used similar witness interview

outlines for both interviews, she typed the witness responses contemporaneously during the

interviews, and both Plaintiff and Jane Doe had an opportunity to review and make changes to

the interview notes before signing, verifying the accuracy of the interview notes. (Id.) As is

evident from the witness outlines/signed notes, Milliken asked Plaintiff and Jane Doe similar, if

not the same, questions and reviewed the same information. (Id.) Last but not least, with respect

to the administrative hearing officer’s weighing of credibility and evidence, this Court is not

permitted to second-guess such determinations. See, e.g., Yu, supra. The record is devoid of

evidence that the outcome of Plaintiff’s Title IX proceedings was erroneous in any way, and

thus, Count I (Title IX violation – erroneous outcome) must be dismissed.9

              b) Even If The Outcome Of Plaintiff’s Title IX Proceedings Were Erroneous
                 (Which It Was Not), There Is No Causal Connection Between The Outcome
                 And Any Gender Bias.

         A causal connection sufficient to support an erroneous outcome claim may be established

through “‘statements by members of the disciplinary tribunal, statements by pertinent university

officials, or patterns of decision-making that also tend to show the influence of gender.’”

Cummins, 662 Fed. App’x at 452 (quoting Yusuf, 35 F.3d at 715). Plaintiff “cannot merely rest

9
  Plaintiff testified that the night of the incident, prior to Plaintiff meeting up with Jane Doe, Plaintiff’s closest friend
sent him a text message about Jane Doe: “you should check on her dude she’s f***ed up.” (Plaintiff’s Depo. 60:17-
64:8, 67:2-6, Ex. 8.) Upon receiving this text message, Plaintiff called his friend, and his friend told him that he
encountered Jane Doe and that she was “intoxicated.” (Plaintiff’s Depo. 62:12-63:25.) In addition, Plaintiff admitted
that, the night of the incident, Jane Doe communicated to him that she was drinking. (Plaintiff’s Depo. 64:15-20.)
During the investigation, Plaintiff admitted he did not remember everything he did that night, but distinctly
remembers Jane Doe pushed him off of her and started crying; he admitted to knowing Jane Doe did not want to
have oral sex or sex of any kind; at least initially, Plaintiff did not deny penetrating Jane Doe vaginally; Plaintiff
admitted to performing oral sex on her; and Plaintiff indicated that, because he could not remember the events of the
evening, he believed what Jane Doe said happened. (Plaintiff’s Depo. 95:5-98:14, 137:8-138:10, Ex. 11.)


                                                            16
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 22 of 28. PageID #: 607



on superficial assertions of discrimination, but must establish that ‘particular circumstances

suggest[] that gender bias was a motivating factor.’” Doe v. Trustees of Boston College, 892 F.

3d 67, 91 (1st Cir. 2018). Moreover, “evidence of bias against the accused in sexual misconduct

hearings does not equate to bias against men.” Doe v. Colgate University, No. 5:15-cv-1069,

2017 WL 4990629, at *11 (N.D.N.Y. Oct. 31, 2017); Haley v. Va. Commonwealth Univ.,948 F.

Supp. 573, 579 (E.D. Va. 1996) (“[B]ias against people accused of sexual harassment and in

favor of victims . . . indicate[s] nothing about gender discrimination.”).

       At best, Plaintiff alleged that Milliken views “males as the aggressors in sexual

encounters” because she concluded in her doctoral dissertation that “we have an epidemic in

higher education regarding the sexual risk taking of college students, in particular women.”

(Compl., ¶ 182.) While such an allegation may have been sufficient to raise a plausible inference

of bias at the pleading stage, throughout discovery, Plaintiff failed to link Milliken’s dissertation

concerning sexual risk taking to aggression by males in sexual encounters or any other gender-

based assumptions, or otherwise provide any evidence that would suggest comments about

sexual risk taking on the part of college students infected Plaintiff’s disciplinary process with

gender bias. See Doe v. Colgate Univ., 2017 WL 4990629, at *13 (rejecting plaintiff’s contention

that article written by former university president that touted a “Yes Means Yes” seminar

focused on ‘female sexual power’ and a ‘world without rape” served as evidence of gender-

biased pressure because plaintiff failed to explain the seminar’s content, whether it was critical

of the university’s hearing process, and whether the seminar impacted the university to a degree

that it could support an inference that it pressured administrators). This is particularly true given

that Milliken was not the decision-maker. It is undisputed that O’Connell made the findings

determination and issued the original sanction to Plaintiff. (O’Connell Depo. 140:22-142-22.)




                                                 17
        Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 23 of 28. PageID #: 608



And, there is no evidence to suggest Milliken played any role in the decision-making process.

(O’Connell Depo. 21:10-18, 30:17-19, 45:13-19, 66:22-67:4, 113:10-114:4, 117:2-25, 130:2-7,

135:12-136:10, 140:22-142-22; Milliken Depo. 131:1-20, 134:18-135:13, 154:23-156:18.)

Plaintiff’s strained inferences regarding a non-decision maker are insufficient to support his Title

IX claim.

           In addition, there is no evidence to suggest “patterns of decision-making” on the part of

CWRU (or Milliken) that tend to show the influence of gender. Cummins, 662 Fed. App’x at

452. As a matter of fact, around the time of Plaintiff’s Title IX proceedings, CWRU imposed a

harsher sanction on a female respondent involving similar allegations. In 2014-2015, Milliken

investigated a complaint of non-consensual oral sex lodged by a male complainant against a

female respondent, and the hearing board found the female respondent responsible and expelled

her from the University, which decision was upheld on appeal. (Parker Aff., ¶ 4.10) Because a

female respondent was accused of the same violation as Plaintiff, but a harsher sanction was

imposed, Plaintiff cannot in good faith assert his outcome was based on his sex.

           Because the record is devoid of any evidence to suggest that the outcome of Plaintiff’s

Title IX proceedings was erroneous, or that there was a causal connection between the outcome

and gender bias, Plaintiff’s Title IX claim cannot survive Defendants’ Motion for Summary

Judgment. Yu, 97 F. Supp. 3d 448 (granting summary judgment on Title IX claim where plaintiff

failed to tie outcome of disciplinary proceedings to gender bias); Haley v. Va. Commonwealth

Univ., 948 F. Supp. 573, 576-81 (E.D. Va. 1996) (same).

           D.        Count V (Negligence) Fails As A Matter Of Law.

           This Court dismissed Plaintiff’s negligence claim against Defendants to the extent it was

based upon a duty arising from “obligations delineated in CWRU’s policies,” but permitted

10
     A copy of the affidavit of Darnell Parker is attached as Exhibit G.


                                                            18
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 24 of 28. PageID #: 609



Plaintiff’s negligence claim to proceed “limited to any duty arising from the OCR directives.”

(Order, [ECF 41].) In light of the Supreme Court’s ruling in Gebser v. Lago Vista Independent

School District, 524 U.S. 274, 118 S.Ct. 1989, 141 L.Ed.2d 277 (1998), however, any negligence

claim premised upon a duty arising from the OCR directives fails as a matter of law.

       In Gebser, the Supreme Court clarified that, except for a case involving the official policy

of the recipient entity, “a damages remedy will not lie under Title IX unless an official who at a

minimum has authority to address the alleged discrimination and to institute corrective measures

on the recipient’s behalf has actual knowledge of discrimination in the recipient’s programs and

fails adequately to respond.” 524 U.S. 274. A claim that a violation of Title IX, or regulations

thereunder, constitutes negligence per se would vitiate Title IX’s knowledge requirement and

would effectively undermine the Gebser rule by excusing the policy/knowledge requirement. See

Jones v. Pi Kappa Alpha Int’l Fraternity, Inc., No. 2:16-CV-7720-KM-MAH, 2017 WL

4074547, at *11 (D.N.J. Sept. 13, 2017). As a result, district courts across the country have

consistently held that Title IX and its implementing regulations cannot serve as the basis for a

negligence per se claim. See Jones, 2017 WL 4074547, at *11 (“Negligence per se would be an

end-run around the requirements of Title IX. I agree, therefore, that a claim of negligence per se

cannot be founded on a violation of Title IX.”); Doe v. Univ. of South, No. 4:09-CV-62, 2011

WL 1258104, at *14 (E.D. Tenn. Mar. 31, 2011)(“If the Court were to allow a regulation used in

administering a federally-created right to create a state negligence per se claim, it would

effectively eviscerate the Gebser rule.”); Ross v. Univ. of Tulsa, No. 14-CV-484-TCK-PJC, 2015

WL 4064754, at *2–4 (N.D. Okla. July 2, 2015) (“Allowing a Title IX regulatory violation to

establish a negligence per se claim is inconsistent with the Supreme Court’s holding in Gebser

that a defendant must act with “deliberate indifference” in order to subject itself to money




                                               19
     Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 25 of 28. PageID #: 610



damages… Therefore, Title IX’s implementing regulations may not provide the basis of a

negligence per se claim, and Plaintiff’s claim fails as a matter of law.”); Doe v. Brown Univ., 166

F. Supp. 3d 177, 196–97 (D.R.I. 2016)( rejecting Title IX as a source of duty for a negligence

claim).

          Therefore, Plaintiff’s negligence claim premised upon a purported duty arising from the

OCR’s directives fails as a matter of law, and must be dismissed. Even if such a claim did not

fail as a matter of law, Plaintiff failed to establish how any of the Defendants violated the

directives of the U.S. Department of Education Office of Civil Rights, and thus, Count V must be

dismissed.

V.        CONCLUSION

          Because there is no genuine issue of material fact that would preclude judgment in favor

of Defendants, Defendants respectfully request that this Court grant their Motion for Summary

Judgment and dismiss Plaintiff’s Remaining Claims.11




11
   The United States Supreme Court held, “[t]he question whether a litigant has a ‘cause of action’ is analytically
distinct and prior to the question of what relief, if any, a litigant may be entitled to receive.” Franklin v. Gwinnett
County Pub. Schs., 503 U.S. 60, 69 (1992) (quoting Davis v. Passman, 442 U.S. 228, 239 (1979)). The Court
explained: Federal courts cannot reach out to award remedies when the Constitution or laws of the United States do
not support a cause of action. Id. at 74. Not only must the federal statute at issue afford a private right of action, but
a plaintiff seeking relief under that statute must also allege facts in his complaint that, if true, would establish a
violation of the statute. See Loggins v. Franklin County, 218 Fed. App’x 466, 475-77 (6th Cir. 2007). Thus, if a
plaintiff’s complaint does not state a valid claim under a statute or common law, that plaintiff is not entitled to seek
declaratory relief. United States Wrestling Fed’n v. Wrestling Div. of the AAU, Inc., 711 F. 2d 1060, 1060 (6th Cir.
1983). Here, because Plaintiff’s substantive claims fail, so must his claim for declaratory relief.


                                                           20
Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 26 of 28. PageID #: 611



                                  Respectfully submitted,


                                  /s/ Amanda T. Quan
                                  John Gerak, OH #0075431
                                  Rebecca J. Bennett, OH #0069566
                                  Amanda T. Quan, OH #0086623
                                  Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                  Key Tower
                                  127 Public Square, Suite 4100
                                  Cleveland, OH 44114
                                  216.241.6100
                                  216.357.4733 (FAX)
                                  Email: john.gerak@ogletreedeakins.com
                                          rebecca.bennett@ogletreedeakins.com
                                          amanda.quan@ogletreedeakins.com

                                  Attorneys for Defendants Case Western Reserve
                                  University, Barbara R. Snyder, Lou Stark, G.
                                  Dean Patterson, Jr., George O’Connell, and
                                  Shannon J. Greybar Milliken




                                   21
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 27 of 28. PageID #: 612




          CERTIFICATION OF COMPLIANCE WITH LOCAL CIVIL RULES

       Pursuant to Local Civil Rule 7.1(f), counsel for Defendants Case Western Reserve

University, Barbara R. Snyder, Lou Stark, G. Dean Patterson, Jr., George O’Connell, and

Shannon J. Greybar Milliken hereby certifies that the Court assigned this matter to a Standard

Track, and the Memorandum in Support of this Motion complies with the twenty (20) page

limitation outlined in Local Civil Rule 7.1(f).


                                              /s/ Amanda T. Quan
                                              One of the Attorneys for Defendants Case Western
                                              Reserve University, Barbara R. Snyder, Lou Stark,
                                              G. Dean Patterson, Jr., George O’Connell, and
                                              Shannon J. Greybar Milliken.




                                                  22
    Case: 1:17-cv-00414-DCN Doc #: 59 Filed: 10/29/18 28 of 28. PageID #: 613



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2018, a copy of the foregoing was electronically filed

with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all parties

by operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.


                                              /s/ Amanda T. Quan
                                              One of the Attorneys for Defendants Case Western
                                              Reserve University, Barbara R. Snyder, Lou Stark,
                                              G. Dean Patterson, Jr., George O’Connell, and
                                              Shannon J. Greybar Milliken




                                                                                         36092343.8




                                               23
